i          i     i                                                                    i    i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00276-CV

                                           J.C. PEREZ, III,
                                              Appellant

                                                   v.

                                       Oswald Wally ALANIS,
                                              Appellee

                     From the 79th Judicial District Court, Jim Wells County, Texas
                                     Trial Court No. 08-03-46823
                          Honorable Nelva Gonzales-Ramos, Judge Presiding

PER CURIAM

Sitting:         Alma L. López, Chief Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: July 2, 2008

CROSS-APPEAL DISMISSED

           Appellee/Cross-Appellant, Oswald Wally Alanis, has filed a motion to dismiss his

cross-appeal. The motion contains a certificate of service to appellant/cross-appellee, who does not

oppose the motion. Therefore, we grant the motion and dismiss the cross-appeal. See TEX . R. APP .

P. 42.1(a)(2). The appeal filed by appellant J.C. Perez, III is retained on the court’s docket. Costs

of the appeal will be assessed upon final disposition of the appeal.

                                                        PER CURIAM